Citation Nr: 0327179	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  00-15 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to service connection for a gastrointestinal 
disorder, to include ulcers, gastritis, hiatal hernia, and 
gastroesophogeal reflux disease (GERD).

Whether new and material evidence has been presented to 
reopen a claim for service connection for tinea versicolor.

Whether new and material evidence has been presented to 
reopen a claim for service connection for a bilateral foot 
disorder, to include hammer toes and pes planus.

Entitlement to an increased rating for residuals of a shell 
fragment wound (SFW) of the left arm, with a scar, to include 
neurological disability, currently evaluated as 10 percent 
disabling.

Entitlement to an increased rating for residuals of a SFW of 
the upper lip, with a scar, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision by the 
Department of Veterans Affairs (VA) Reno, Nevada, Regional 
Office (RO).  That decision, in pertinent part, denied 
service connection for a gastrointestinal disorder and 
continued a 10 percent rating for residuals of a SFW to the 
upper lip.  In addition, that decision found that new and 
material evidence had not been presented to reopen claims for 
service connection for either tinea versicolor or a bilateral 
foot disorder.  Finally, the disability rating for residuals 
of a SFW to the left arm was increased from a noncompensable 
rating to 10 percent.

The Board finds that further development is required with 
regard to the claims for entitlement to service connection 
for a gastrointestinal disorder, entitlement to an increased 
rating for SFWs of the left arm and upper lip, and whether 
new and material evidence has been presented to reopen a 
claim for a bilateral foot disorder.  These issues will be 
the subjects of a remand following this decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of whether 
new and material evidence has been presented to reopen a 
claim for service connection for a skin disorder is of 
record.

2.  The RO's March 1969 rating decision, which denied 
entitlement to service connection for tinea versicolor, was 
not appealed following the RO's issuance of notice of denial 
to the veteran.

3.  The additional evidence submitted since the RO's March 
1969 decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for 
entitlement to service connection for tinea versicolor.

4.  The evidence reasonably shows that the veteran's 
diagnosed tinea versicolor had its origins in service.


CONCLUSIONS OF LAW

1.  The RO decision of March 1969, which denied service 
connection for tinea versicolor, is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2002).

2.  The additional evidence presented since March 1969 is new 
and material, and the claim for service connection for tinea 
versicolor has been reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2002).

3.  Tinea versicolor was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this instance, the Board notes that the VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim has not been met.  However, as this decision 
represents a grant of the benefit sought on appeal any error 
arising from this failure is harmless to the veteran.


II.  Factual Background

Service medical records are silent with regard to complaints, 
symptoms or treatment related to a skin disorder.

The veteran filed an initial claim for entitlement to service 
connection for a skin disorder in August 1968.

An October 1968 VA examination report noted that the veteran 
stated that he first noticed some white spots on his chest 
and trunk while serving in Vietnam.  The examiner diagnosed 
the veteran with tinea versicolor.

A March 1969 rating decision denied service connection for 
tinea versicolor on the basis that there was no evidence of 
the veteran's skin condition during service.

A March 1998 VA treatment note reported that the veteran 
complained of a fungus all over his body.  The diagnosis was 
tinea versicolor.

An April 1998 private dermatology consultation report noted 
that the veteran complained of "skin fungus" of 30 years 
duration.  The diagnosis was tinea versicolor.

The veteran's daughter submitted a statement in June 2000.  
She indicated that her father had experienced "some sort of 
skin fungus" for as long as she could remember.

The veteran testified before a hearing officer at a hearing 
held at the RO in September 2000.  He stated that he had been 
having problems with a skin fungus since he got out of 
service.  He testified that the rash covered his face and 
down his upper torso, under his armpits and his chest area.

An October 2000 VA fee basis examination report noted that 
the veteran had tinea versicolor.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in March 1969.  
In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

New and Material Evidence

Because the RO previously denied the veteran's claim of 
service connection for tinea versicolor in March 1969, and 
because the veteran did not file a timely appeal, see 
38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 
(2001), the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As such, the veteran's claim for this 
benefit may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d at 1383.  The VA must review all of 
the evidence submitted since the last disallowance, in this 
case the RO's March 1969 rating decision, in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

The basis of the prior final denial was that that there was 
no evidence of a skin disorder during service.  The evidence 
of record at the time of the denial constituted the veteran's 
service medical records and an October 1968 VA examination 
report.  The evidence submitted with the current claim 
includes VA treatment records from 1998, a June 2000 
statement from the veteran's daughter, an October 2000 VA fee 
basis examination report, and the veteran's statements and 
testimony before hearing officer at a September 2000 hearing.

The Board finds that the evidence submitted since the 
March1969 denial contributes significantly to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's disability.  Hodge, supra.  Specifically, the 
daughter's statement and the veteran's testimony at the 
September 2000 hearing both indicate a continuity of 
symptomatology since service.  In addition, in his September 
2000 testimony, the veteran testified as to when he first 
began to notice symptoms of a skin disorder during service.  
The veteran and his daughter are competent to describe such 
symptoms, and the Board finds them credible in this regard.

Consequently, the record contains new and material evidence, 
such that the Board must reopen the claim of entitlement to 
service connection for tinea versicolor.

Service Connection

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does supports a grant of 
service connection for a skin disorder.  The United States 
Court of Appeals for Veterans Claims (Court) has held that in 
order to establish service connection, there must be evidence 
of both a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran filed his initial claim for service connection in 
August 1968, the same month he was separated from service.  
The Board finds that the fact that the veteran filed such a 
claim is also evidence of his experiencing problems related 
to a skin disorder at that time.  The veteran stated in 
September 2000 testimony, that he first noticed a rash during 
service in October 1967, and a statement from his daughter 
has further corroborated such testimony.  The Board notes 
that the veteran was diagnosed with tinea versicolor in 
October 1968, less than two months after his separation from 
service.  As the evidence of record reasonably supports a 
finding that the veteran first noticed symptoms related to a 
skin disorder during service, and was diagnosed with tinea 
versicolor shortly after service, the Board finds that there 
is a reasonable basis for a finding that such a disorder is 
of inservice origins.


ORDER

New and material evidence having been presented, a claim for 
entitlement to service connection for tinea versicolor is 
reopened and granted.


REMAND

As noted above, the VCAA introduces several fundamental 
changes into the VA adjudication process.  These changes were 
codified in pertinent part at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 38 C.F.R. § 3.159.  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence the claimant is to provide and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 
38 C.F.R. § 3.159(c).  The Board notes that the veteran has 
not been informed of the VA's enhanced duties under the VCAA 
with regard to his current claims.

In addition, with regard to the claims for entitlement to an 
increased rating for SFWs of the left arm and upper lip, the 
Board finds that additional development is required.  
Initially, the Board notes that the veteran submitted a 
letter from a private physician, Dr. P. Mattimoe, dated May 
2000, indicating that he had been treating the veteran since 
April 1993.  Two of the conditions mentioned in the 
physician's letter were soft-tissue damage of the left arm, 
and soft-tissue damage of the upper lip.  Treatment notes 
from this physician are not of record, nor are there 
indications that VA has sought to obtain those records on the 
veteran's behalf.

The veteran was afforded VA examinations in April 1999 and 
January 2001 to evaluate the scars related to each of his 
SFWs.  In addition, the veteran was afforded a VA examination 
in October 2000 to evaluate any nerve damage related to his 
wounds.  The Board notes it was specifically stated in each 
of these examination reports that the veteran's claims file 
was not reviewed.  In addition, though March 1999 x-ray 
reports indicate shell fragments are still lodged in the 
soft-tissue around the veteran's wounds, he has not been 
afforded a VA examination to determine whether these wounds 
have resulted in any muscle damage to the affected area.  
Consequently, these examination reports are inadequate to 
evaluate the level of current disability associated with each 
of the veteran's service-connected SFWs.

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the veteran that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

Therefore, in order to comply with the veteran's due process 
rights, the case is REMANDED to the RO for the following:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or the VA bears the burden 
of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103 (a) 
and (b) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran 
for residuals of shell-fragment 
wounds to the left arm and upper 
lip since 1998.  After securing the 
necessary release, the RO should 
obtain these records.  The RO 
should specifically seek to obtain 
the treatment records from Dr. P. 
Mattimoe.

3.  The veteran should be afforded 
VA examinations appropriate to 
determining the current nature and 
level of disability resulting from 
the veteran's shell fragment wounds 
of the left arm and upper lip.  The 
claims folder and a copy of this 
remand should be made available to 
the examiner for review before the 
examination.  All indicated studies 
should be performed.

a.  The examiner should identify 
all neurological impairment, if 
any, currently resulting from the 
residuals of SFWs of the left arm 
and upper lip.  The examiner should 
express an opinion as to whether 
the shell fragment wound results in 
complete or incomplete paralysis of 
any nerve.  If incomplete paralysis 
is found the examiner should 
express an opinion as to whether 
such paralysis is mild, moderate, 
or severe.

b.  The examiner should also be 
specifically requested to identify 
all of the muscle groups and 
joints, if any, affected by the 
service-connected SFWs.  The 
examiner should also report the 
extent of any fascial defect, 
atrophy, loss of muscle tone or 
tissue, bone damage, and the 
presence or absence of retained 
metal fragments. 

The examiner should determine 
whether the shell fragment wounds 
are manifested by weakened 
movement, excess fatigability, or 
incoordination of any joint.  Such 
inquiry should not be limited to 
muscles or nerves.  These 
determinations should, if feasible, 
be expressed in terms of the degree 
of additional range-of-motion loss 
due to any weakened movement, 
excess fatigability, or 
incoordination.

The examiner should also describe 
in detail the appearance and 
characteristics of any associated 
scars.  In this regard, it should 
be noted whether scars are tender 
and painful, adherent, or restrict 
movement.  For every muscle group 
affected by the shell fragment 
wounds, the examiner should express 
an opinion as to whether the 
residual disability is slight, 
moderate, moderately severe, or 
severe.

4.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

5.  Subsequently, the RO should review 
the additional evidence that has been 
added to the claims file and determine 
whether the benefits sought on appeal 
may now be granted.  Any other 
development deemed necessary for such 
determination should be accomplished.  
If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished an 
SSOC and given the opportunity to 
respond thereto.  



The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



